UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 11-1880


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

            v.

SOLEDAD LOPEZ DE AVILEZ; MATEO AVILEZ DUARTE,

                  Claimants – Appellants,

            and

JULIAN AVILEZ,

                  Defendant,

DON CECIL HINSON,

                  Claimant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
District Judge. (7:08-cr-00028-D-1)


Submitted:    June 26, 2012                     Decided:   July 26, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jorgelina    E. Araneda, ARANEDA LAW         FIRM, PC, Raleigh, North
Carolina,    for Appellants.   Thomas        G. Walker, United States
Attorney, Jennifer P. May-Parker, Stephen A. West, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Soledad Lopez De Avilez and Mateo Avilez Duarte appeal

the   district     court’s    order     dismissing    their     petition      with

respect to real property subject to an order of forfeiture and

entering    a    final   order   of   forfeiture.      The     district      court

dismissed the petition as a sanction for failure to comply with

a court order compelling discovery.           We have reviewed the briefs

and the relevant portions of the record and find no abuse of

discretion by the district court.             Accordingly, we affirm for

the reasons stated by the district court.                   United States v.

Avilez,    No.   7:08-cr-00028-D-1      (E.D.N.C.    July     29,   2011).      We

dispense    with    oral     argument    because     the    facts    and     legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3